DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 09/26/2022. Claims 1 and 3 – 10 are currently pending in this application.
In view of applicant’s amendment and arguments regarding objection to specification, the objection is hereby withdrawn.
In view of applicant’s amendment and arguments regarding rejection of claims 3 – 10 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

Claim Objections
Claim 9 is objected to because of the following informalities:  the claim breaks the word “where” into two: “whe re” on different lines.
A portion of amended claim 1 is shown below with the examiner’s marking:
    PNG
    media_image1.png
    998
    1487
    media_image1.png
    Greyscale

As may be seen, the claim contains at least three formulas which are underlined in such a manner that may create confusion whether the formulas are to be added (because of underlining) or to be deleted (since the line cuts through each formula). In contrast, the examiner marked another formula which appears to be properly underlined without creating unnecessary confusion.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations "the state space", “the action space”, both on page 1 of the claim listing; “the objective function”, “the input”, “the output”, “the total revenue”, “the strategy”, “the remaining service energy”, “the energy”, “the maximum value of the remaining service energy”, “the maximum value”, all on page 2 of the claim listing; “the instantaneous revenue” on page 3 of the claim listing.  There are insufficient antecedent bases for these limitations in the claim.

Claim 1 includes the following fixed or variable value B(t) without being properly defined. Therefore, claim 1 is indefinite. Each claim has to provide proper definition of each variable or fixed value introduced for the first time in the claim as to not leave it to interpretation.

Prior to recent amendment, claim 1 for an optimization method required certain steps to be performed, such as “reporting”, “detecting”, “selecting”. Claim 1 has been amended to include the following language “wherein an optimal design … is modeled …” The claim does not positively require this modeling to be performed, nor does the claim specify usage of this modeling or the “optimal design” for any other processes. Therefore, neither this language, nor anything that follows it appear to limit the claim to any specific steps. Further, it is not clear whether this modeling is even required to be performed. Therefore, the claim is indefinite. The examiner suggests to change the language of this portion to something like “modeling an optimal design for wireless information and energy transmission of the UAV as a restrictive Markov decision process…” and specify where it is used with respect to any of the steps of the claim. Alternatively, specific existing steps of the claim (i.e. any one of “reporting”, “detecting”, “selecting”) may refer to this modeling by stating something like: [recitation of a specific step of the claim] “based on an optimal design for wireless information and energy transmission of the UAV modeled as a restrictive Markov decision process…” No new matter should be introduced.

Claim 3 according to the applicant’s Remarks on page 48, is amended to replace “B(t)≤Ed<(1+T-t)Ed” with “Ed ≤B(t)<(1+T-t)Ed”. However, although the newly added amendment is properly underlined, the portion which is supposed to be replaced is still visible in the claim without being crossed out or put into double square brackets. Therefore, it is not clear whether both of these expressions are to be included in the claim, or it is simply a genuine mistake which can simply be corrected by properly and unambiguously indicating that “B(t)≤Ed<(1+T-t)Ed” is to be deleted by either crossing out or placing the formula in double square brackets.

Claims 3 – 10 are also rejected as being dependent from the rejected base claim(s).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 – 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 depends from canceled claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 4 – 10 are rejected as being dependent from the rejected base claim.

Allowable Subject Matter
Claims 1 and 3 – 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648